Title: Thomas Jefferson to Jonathan Law, 13 April 1809
From: Jefferson, Thomas
To: Law, Jonathan


          Sir  Monticello April 13. 09.
           I recieved on the 6th inst. your favor covering the resolutions of the General meeting of the republicans of the state of Connecticut who had been convened at Hartford: and I see with pleasure the spirit they breathe. they express with truth the wrongs we have sustained, the forbearance we have exercised, & the duty of rallying round the constituted authorities, for the protection of our union. surrounded by such difficulties & dangers, it is really deplorable that any should be found among ourselves vindicating the conduct of the aggressors, cooperating with them in multiplying embarrasments to their own country, & encouraging disobedience to the laws provided for it’s safety. but a spirit which should go further, & countenance the advocates for a dissolution of the Union, and for setting in hostile array one portion of our citizens against another, would require to be viewed under a more serious aspect. it would prove indeed that it is high time for every friend to his country, in a firm & decided manner, to express his sentiments of the measures which government has adopted to avert the impending evils, unhesitatingly to pledge himself for the support of the laws, liberties & independance of his country; and, with the General meeting of the republicans of Connecticut, to resolve, that, for the preservation of the Union, the support & enforcement of the laws, & for the resistance & repulsion of every enemy, they will hold themselves in readiness, & put at stake, if neccesary, their lives & fortunes, on the pledge of their sacred honour.
          With my thanks for the mark of attention in making this communication, I pray you to accept for yourself & my respectable fellow citizens from whom it proceeds the assurance of my high consideration & my prayers for their Welfare. Th: Jefferson
        